       Case 1:20-cv-05331-LTS-KHP Document 1 Filed 07/10/20 Page 1 of 20




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  MELESIO DAVALO, individually and on
  behalf of others similarly situated,

                                     Plaintiff,                     COMPLAINT

                   -against-
                                                             COLLECTIVE ACTION UNDER 29
  LA CASA BONITA CORP. (D/B/A CASA                                  U.S.C. § 216(b)
  BONITA), CASA DOMINICANA OUTLET
  CORP. (D/B/A CASA DOMINICANA),                                       ECF Case
  JOHN DOE AMJAD, MOHAMMED AMJAD,
  and KALI AMJAD,

                                      Defendants.
  -------------------------------------------------------X




        Plaintiff Melesio Davalo (“Plaintiff Davalo” or “Mr. Davalo”), individually and on behalf

of others similarly situated, by and through his attorneys, Michael Faillace & Associates, P.C.,

upon his knowledge and belief, and as against La Casa Bonita Corp. (d/b/a Casa Bonita), Casa

Dominicana Outlet Corp. (d/b/a Casa Dominicana), (“Defendant Corporations”), John Doe Amjad,

Mohammed Amjad, and Kali Amjad, (“Individual Defendants”), (collectively, “Defendants”),

alleges as follows:
 Case 1:20-cv-05331-LTS-KHP Document 1 Filed 07/10/20 Page 2 of 20




                              NATURE OF ACTION

1.Plaintiff Davalo is a former employee of Defendants La Casa Bonita Corp. (d/b/a Casa

 Bonita), Casa Dominicana Outlet Corp. (d/b/a Casa Dominicana), John Doe Amjad,

 Mohammed Amjad, and Kali Amjad.

2. Defendants own, operate, or control two merchandise departments, located at 1511 St.

 Nicholas Avenue, New York, NY 10033 under the name “Casa Bonita” and at 1448 St.

 Nicholas Avenue, New York, NY 10033 under the name “Casa Dominicana”.

3.Upon information and belief, individual Defendants John Doe Amjad, Mohammed Amjad,

 and Kali Amjad, serve or served as owners, managers, principals, or agents of Defendant

 Corporations and, through these corporate entities, operate or operated the merchandise

 departments as a joint or unified enterprise.

4.Plaintiff Davalo was employed as a merchandise stocker at the merchandise departments

 located at 1511 St. Nicholas Avenue, New York, NY 10033 and 1448 St. Nicholas Avenue,

 New York, NY 10033.

5.At all times relevant to this Complaint, Plaintiff Davalo worked for Defendants in excess

 of 40 hours per week, without appropriate minimum wage, overtime and spread of hours

 compensation for the hours that he worked.

6.Rather, Defendants failed to maintain accurate recordkeeping of the hours worked and

 failed to pay Plaintiff Davalo appropriately for any hours worked, either at the straight rate

 of pay or for any additional overtime premium.

7.Further, Defendants failed to pay Plaintiff Davalo the required “spread of hours” pay for

 any day in which he had to work over 10 hours a day.




                                           2
 Case 1:20-cv-05331-LTS-KHP Document 1 Filed 07/10/20 Page 3 of 20




8.Defendants’ conduct extended beyond Plaintiff Davalo to all other similarly situated

 employees.

9.At all times relevant to this Complaint, Defendants maintained a policy and practice of

 requiring Plaintiff Davalo and other employees to work in excess of forty (40) hours per

 week without providing the minimum wage and overtime compensation required by federal

 and state law and regulations.

10.      Plaintiff Davalo now brings this action on behalf of himself, and other similarly

 situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor

 Standards Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y.

 Labor Law §§ 190 et seq. and 650 et seq. (the “NYLL”), and the “spread of hours” and

 overtime wage orders of the New York Commissioner of Labor codified at N.Y. COMP.

 CODES R. & REGS. tit. 12, § 146-1.6 (herein the “Spread of Hours Wage Order”), including

 applicable liquidated damages, interest, attorneys’ fees and costs.

11.      Plaintiff Davalo seeks certification of this action as a collective action on behalf of

 himself, individually, and all other similarly situated employees and former employees of

 Defendants pursuant to 29 U.S.C. § 216(b).

                          JURISDICTION AND VENUE

12.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

 and the FLSA, and supplemental jurisdiction over Plaintiff Davalo’s state law claims under

 28 U.S.C. § 1367(a).

13.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

 substantial portion of, the events or omissions giving rise to the claims occurred in this

 district, Defendants maintain their corporate headquarters and offices within this district,



                                            3
 Case 1:20-cv-05331-LTS-KHP Document 1 Filed 07/10/20 Page 4 of 20




 and Defendants operate two merchandise departments located in this district. Further,

 Plaintiff Davalo was employed by Defendants in this district.

                                        PARTIES

                                         Plaintiff

14.     Plaintiff Melesio Davalo (“Plaintiff Davalo” or “Mr. Davalo”) is an adult

 individual residing in New York County, New York.

15.     Plaintiff Davalo was employed by Defendants at Casa Bonita and Casa

 Dominicana from approximately February 2018 until on or about May 22, 2020.

16.     Plaintiff Davalo consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

 and brings these claims based upon the allegations herein as a representative party of a

 prospective class of similarly situated individuals under 29 U.S.C. § 216(b).

                                     Defendants

17.     At all relevant times, Defendants owned, operated, or controlled two merchandise

 departments, located at 1511 St. Nicholas Avenue, New York, NY 10033 under the name

 “Casa Bonita” and at 1448 St. Nicholas Avenue, New York, NY 10033 under the name

 “Casa Dominicana”.

18.     Upon information and belief, La Casa Bonita Corp. (d/b/a Casa Bonita) is a

 domestic corporation organized and existing under the laws of the State of New York.

 Upon information and belief, it maintains its principal place of business at 1511 St.

 Nicholas Avenue, New York, NY 10033.

19.     Upon information and belief, Casa Dominicana Outlet Corp. (d/b/a Casa

 Dominicana) is a domestic corporation organized and existing under the laws of the State




                                          4
 Case 1:20-cv-05331-LTS-KHP Document 1 Filed 07/10/20 Page 5 of 20




 of New York. Upon information and belief, it maintains its principal place of business at

 1448 St. Nicholas Avenue, New York, NY 10033.

20.     Defendant John Doe Amjad is an individual engaging (or who was engaged) in

 business in this judicial district during the relevant time period. Defendant John Doe Amjad

 is sued individually in his capacity as owner, officer and/or agent of Defendant

 Corporations. Defendant John Doe Amjad possesses operational control over Defendant

 Corporations, an ownership interest in Defendant Corporations, and controls significant

 functions of Defendant Corporations. He determines the wages and compensation of the

 employees of Defendants, including Plaintiff Davalo, establishes the schedules of the

 employees, maintains employee records, and has the authority to hire and fire employees.

21.     Defendant Mohammed Amjad is an individual engaging (or who was engaged) in

 business in this judicial district during the relevant time period. Defendant Mohammed

 Amjad is sued individually in his capacity as owner, officer and/or agent of Defendant

 Corporations. Defendant Mohammed Amjad possesses operational control over Defendant

 Corporations, an ownership interest in Defendant Corporations, and controls significant

 functions of Defendant Corporations. He determines the wages and compensation of the

 employees of Defendants, including Plaintiff Davalo, establishes the schedules of the

 employees, maintains employee records, and has the authority to hire and fire employees.

22.     Defendant Kali Amjad is an individual engaging (or who was engaged) in business

 in this judicial district during the relevant time period. Defendant Kali Amjad is sued

 individually in his capacity as owner, officer and/or agent of Defendant Corporations.

 Defendant Kali Amjad possesses operational control over Defendant Corporations, an

 ownership interest in Defendant Corporations, and controls significant functions of



                                          5
 Case 1:20-cv-05331-LTS-KHP Document 1 Filed 07/10/20 Page 6 of 20




 Defendant Corporations. He determines the wages and compensation of the employees of

 Defendants, including Plaintiff Davalo, establishes the schedules of the employees,

 maintains employee records, and has the authority to hire and fire employees.

                            FACTUAL ALLEGATIONS

                       Defendants Constitute Joint Employers

23.     Defendants operate two merchandise departments located in the Washington

 Heights section of Manhattan in New York City.

24.     Individual Defendants, John Doe Amjad, Mohammed Amjad, and Kali Amjad,

 possess operational control over Defendant Corporations, possess ownership interests in

 Defendant Corporations, and control significant functions of Defendant Corporations.

25.     Defendants are associated and joint employers, act in the interest of each other with

 respect to employees, pay employees by the same method, and share control over the

 employees.

26.     Each Defendant possessed substantial control over Plaintiff Davalo’s (and other

 similarly situated employees’) working conditions, and over the policies and practices with

 respect to the employment and compensation of Plaintiff Davalo, and all similarly situated

 individuals, referred to herein.

27.     Defendants jointly employed Plaintiff Davalo (and all similarly situated

 employees) and are Plaintiff Davalo’s (and all similarly situated employees’) employers

 within the meaning of 29 U.S.C. 201 et seq. and the NYLL.

28.     In the alternative, Defendants constitute a single employer of Plaintiff Davalo

 and/or similarly situated individuals.




                                          6
 Case 1:20-cv-05331-LTS-KHP Document 1 Filed 07/10/20 Page 7 of 20




29.      Upon information and belief, Individual Defendants John Doe Amjad, Mohammed

 Amjad, and Kali Amjad operate Defendant Corporations as either alter egos of themselves

 and/or fail to operate Defendant Corporations as entities legally separate and apart from

 themselves, by among other things:

      a) failing to adhere to the corporate formalities necessary to operate Defendant

         Corporations as Corporations,

      b) defectively forming or maintaining the corporate entities of Defendant

         Corporations, by, amongst other things, failing to hold annual meetings or

         maintaining appropriate corporate records,

      c) transferring assets and debts freely as between all Defendants,

      d) operating Defendant Corporations for their own benefit as the sole or majority

         shareholders,

      e) operating Defendant Corporations for their own benefit and maintaining control

         over these corporations as closed Corporations,

      f) intermingling assets and debts of their own with Defendant Corporations,

      g) diminishing and/or transferring assets of Defendant Corporations to avoid full

         liability as necessary to protect their own interests, and

      h) Other actions evincing a failure to adhere to the corporate form.

30.      At all relevant times, Defendants were Plaintiff Davalo’s employers within the

 meaning of the FLSA and New York Labor Law. Defendants had the power to hire and

 fire Plaintiff Davalo, controlled the terms and conditions of employment, and determined

 the rate and method of any compensation in exchange for Plaintiff Davalo’s services.




                                            7
 Case 1:20-cv-05331-LTS-KHP Document 1 Filed 07/10/20 Page 8 of 20




31.      In each year from 2018 to 2020, Defendants, both separately and jointly, had a gross

 annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail

 level that are separately stated).

32.      In addition, upon information and belief, Defendants and/or their enterprise were

 directly engaged in interstate commerce. As an example, numerous items that were used in

 the merchandise departments on a daily basis are goods produced outside of the State of

 New York.

                                      Individual Plaintiff

33.      Plaintiff Davalo is a former employee of Defendants who was employed as a

 merchandise stocker. Plaintiff Davalo seeks to represent a class of similarly situated

 individuals under 29 U.S.C. 216(b).

                                Plaintiff Melesio Davalo

34.      Plaintiff Davalo was employed by Defendants from approximately February 2018

 until on or about May 22, 2020.

35.      Defendants employed Plaintiff Davalo as a merchandise stocker.

36.      Plaintiff Davalo regularly handled goods in interstate commerce, such as

 merchandise department and other supplies produced outside the State of New York.

37.      Plaintiff Davalo’s work duties required neither discretion nor independent

 judgment.

38.      Throughout his employment with Defendants, Plaintiff Davalo regularly worked in

 excess of 40 hours per week.

39.      From approximately February 2018 until on or about May 22, 2020, Plaintiff

 Davalo worked at the Casa Bonita and Casa Dominicana location from approximately



                                               8
  Case 1:20-cv-05331-LTS-KHP Document 1 Filed 07/10/20 Page 9 of 20




   10:00 a.m. until on or about 8:30 p.m., Mondays through Saturdays (typically 60 hours

   per week).

 40.       Throughout his employment, Defendants paid Plaintiff Davalo his wages in cash.

 41.       From approximately February 2018 until on or about February 2019, Defendants

   paid Plaintiff Davalo a fixed salary of $510 per week.

 42.       From approximately February 2019 until on or about May 22, 2020, Defendants

   paid Plaintiff Davalo a fixed salary of $540 per week.

 43.       Plaintiff Davalo’s pay did not vary even when he was required to stay later or work

   a longer day than his usual schedule.

 44.       For example, Defendants required Plaintiff Davalo to continue working 20 to 30

   minutes past his scheduled departure time when the business was very busy, and did not

   pay him for the additional time he worked.

 45.       Defendants never granted Plaintiff Davalo any breaks or meal periods of any kind.

 46.       Plaintiff Davalo was not required to keep track of his time, nor to his knowledge,

   did the Defendants utilize any time tracking device such as punch cards, that accurately

   reflected his actual hours worked.

 47.       No notification, either in the form of posted notices or other means, was ever given

   to Plaintiff Davalo regarding overtime and wages under the FLSA and NYLL.

 48.       Defendants did not provide Plaintiff Davalo an accurate statement of wages, as

   required by NYLL 195(3).

49. Defendants did not give any notice to Plaintiff Davalo, in English and in Spanish (Plaintiff

   Davalo’s primary language), of his rate of pay, employer’s regular pay day, and such other

   information as required by NYLL §195(1).



                                             9
  Case 1:20-cv-05331-LTS-KHP Document 1 Filed 07/10/20 Page 10 of 20




                           Defendants’ General Employment Practices

50. At all times relevant to this Complaint, Defendants maintained a policy and practice of

   requiring Plaintiff Davalo (and all similarly situated employees) to work in excess of 40

   hours a week without paying him appropriate minimum wage, spread of hours pay and

   overtime compensation as required by federal and state laws.

51. Plaintiff Davalo was a victim of Defendants’ common policy and practices which violate

   his rights under the FLSA and New York Labor Law by, inter alia, not paying him the

   wages he was owed for the hours he worked.

52. Defendants’ pay practices resulted in Plaintiff Davalo not receiving payment for all his

   hours worked, and resulted in Plaintiff Davalo’s effective rate of pay falling below the

   required minimum wage rate.

53. Defendants habitually required Plaintiff Davalo to work additional hours beyond his

   regular shifts but did not provide him with any additional compensation.

54. Defendants willfully disregarded and purposefully evaded recordkeeping requirements of

   the FLSA and NYLL by failing to maintain accurate and complete timesheets and payroll

   records.

55. Defendants paid Plaintiff Davalo his wages in cash.

56. Defendants failed to post at the workplace, or otherwise provide to employees, the required

   postings or notices to employees regarding the applicable wage and hour requirements of

   the FLSA and NYLL.

57. Upon information and belief, these practices by Defendants were done willfully to disguise

   the actual number of hours Plaintiff Davalo (and similarly situated individuals) worked

   and to avoid paying Plaintiff Davalo properly for his full hours worked.



                                            10
  Case 1:20-cv-05331-LTS-KHP Document 1 Filed 07/10/20 Page 11 of 20




58. Defendants engaged in their unlawful conduct pursuant to a corporate policy of

   minimizing labor costs and denying employees compensation by knowingly violating the

   FLSA and NYLL.

59. Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused significant

   damages to Plaintiff Davalo and other similarly situated former workers.

60. Defendants failed to provide Plaintiff Davalo and other employees with accurate wage

   statements at the time of their payment of wages, containing: the dates of work covered by

   that payment of wages; name of employee; name of employer; address and phone number

   of employer; rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

   week, salary, piece, commission, or other; gross wages; deductions; allowances, if any,

   claimed as part of the minimum wage; net wages; the regular hourly rate or rates of pay;

   the overtime rate or rates of pay; the number of regular hours worked; and the number of

   overtime hours worked, as required by NYLL §195(3).

61. Defendants failed to provide Plaintiff Davalo and other employees, at the time of hiring

   and on or before February 1 of each subsequent year, a statement in English and the

   employees’ primary language, containing: the rate or rates of pay and basis thereof,

   whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances,

   if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances;

   the regular pay day designated by the employer; the name of the employer; any “doing

   business as” names used by the employer; the physical address of the employer's main

   office or principal place of business, and a mailing address if different; and the telephone

   number of the employer, as required by New York Labor Law §195(1).

                      FLSA COLLECTIVE ACTION CLAIMS



                                            11
  Case 1:20-cv-05331-LTS-KHP Document 1 Filed 07/10/20 Page 12 of 20




62. Plaintiff Davalo brings his FLSA minimum wage, overtime compensation, and liquidated

   damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

   on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who

   are or were employed by Defendants or any of them, on or after the date that is three years

   before the filing of the complaint in this case (the “FLSA Class Period”).

63. At all relevant times, Plaintiff Davalo and other members of the FLSA Class were similarly

   situated in that they had substantially similar job requirements and pay provisions, and

   have been subject to Defendants’ common practices, policies, programs, procedures,

   protocols and plans including willfully failing and refusing to pay them the required

   minimum wage, overtime pay at a one and one-half their regular rates for work in excess

   of forty (40) hours per workweek under the FLSA, and willfully failing to keep records

   under the FLSA.

64. The claims of Plaintiff Davalo stated herein are similar to those of the other employees.

                              FIRST CAUSE OF ACTION

     VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

65. Plaintiff Davalo repeats and realleges all paragraphs above as though fully set forth herein.

66. At all times relevant to this action, Defendants were Plaintiff Davalo’s employers within

   the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the

   power to hire and fire Plaintiff Davalo (and the FLSA Class Members), controlled the

   terms and conditions of their employment, and determined the rate and method of any

   compensation in exchange for their employment.

67. At all times relevant to this action, Defendants were engaged in commerce or in an industry

   or activity affecting commerce.



                                             12
  Case 1:20-cv-05331-LTS-KHP Document 1 Filed 07/10/20 Page 13 of 20




68. Defendants constitute an enterprise within the meaning of the Fair Labor Standards Act,

   29 U.S.C. § 203 (r-s).

 69.       Defendants failed to pay Plaintiff Davalo (and the FLSA Class members) at the

   applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

70. Defendants’ failure to pay Plaintiff Davalo (and the FLSA Class members) at the

   applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

71. Plaintiff Davalo (and the FLSA Class members) were damaged in an amount to be

   determined at trial.

                            SECOND CAUSE OF ACTION

        VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

72. Plaintiff Davalo repeats and realleges all paragraphs above as though fully set forth herein.

73. Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Davalo (and the

   FLSA Class members) overtime compensation at a rate of one and one-half times the

   regular rate of pay for each hour worked in excess of forty hours in a work week.

74. Defendants’ failure to pay Plaintiff Davalo (and the FLSA Class members), overtime

   compensation was willful within the meaning of 29 U.S.C. § 255(a).

75. Plaintiff Davalo (and the FLSA Class members) were damaged in an amount to be

   determined at trial.

                             THIRD CAUSE OF ACTION

           VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

76. Plaintiff Davalo repeats and realleges all paragraphs above as though fully set forth herein.

77. At all times relevant to this action, Defendants were Plaintiff Davalo’s employers within

   the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and



                                             13
  Case 1:20-cv-05331-LTS-KHP Document 1 Filed 07/10/20 Page 14 of 20




   fire Plaintiff Davalo, controlled the terms and conditions of his employment, and

   determined the rates and methods of any compensation in exchange for his employment.

78. Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

   York State Department of Labor, paid Plaintiff Davalo less than the minimum wage.

79. Defendants’ failure to pay Plaintiff Davalo the minimum wage was willful within the

   meaning of N.Y. Lab. Law § 663.

80. Plaintiff Davalo was damaged in an amount to be determined at trial.

                            FOURTH CAUSE OF ACTION

                 VIOLATION OF THE OVERTIME PROVISIONS

                    OF THE NEW YORK STATE LABOR LAW

81. Plaintiff Davalo repeats and realleges all paragraphs above as though fully set forth herein.

82. Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations of the

   New York State Department of Labor, failed to pay Plaintiff Davalo overtime

   compensation at rates of one and one-half times the regular rate of pay for each hour

   worked in excess of forty hours in a work week.

83. Defendants’ failure to pay Plaintiff Davalo overtime compensation was willful within the

   meaning of N.Y. Lab. Law § 663.

84. Plaintiff Davalo was damaged in an amount to be determined at trial.

                              FIFTH CAUSE OF ACTION

           VIOLATION OF THE SPREAD OF HOURS WAGE ORDER
              OF THE NEW YORK COMMISSIONER OF LABOR

85. Plaintiff Davalo repeats and realleges all paragraphs above as though fully set forth

     herein.




                                             14
  Case 1:20-cv-05331-LTS-KHP Document 1 Filed 07/10/20 Page 15 of 20




86. Defendants failed to pay Plaintiff Davalo one additional hour’s pay at the basic minimum

   wage rate before allowances for each day Plaintiff Davalo’s spread of hours exceeded ten

   hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

87. Defendants’ failure to pay Plaintiff Davalo an additional hour’s pay for each day Plaintiff

   Davalo’s spread of hours exceeded ten hours was willful within the meaning of NYLL

   § 663.

88. Plaintiff Davalo was damaged in an amount to be determined at trial.



                             \ SIXTH CAUSE OF ACTION

             VIOLATION OF THE NOTICE AND RECORDKEEPING

              REQUIREMENTS OF THE NEW YORK LABOR LAW

89. Plaintiff Davalo repeats and realleges all paragraphs above as though fully set forth herein.

90. Defendants failed to provide Plaintiff Davalo with a written notice, in English and in

   Spanish (Plaintiff Davalo’s primary language), containing: the rate or rates of pay and

   basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or

   other; allowances, if any, claimed as part of the minimum wage, including tip, meal, or

   lodging allowances; the regular pay day designated by the employer; the name of the

   employer; any “doing business as" names used by the employer; the physical address of

   the employer's main office or principal place of business, and a mailing address if different;

   and the telephone number of the employer, as required by NYLL §195(1).

91. Defendants are liable to Plaintiff Davalo in the amount of $5,000, together with costs and

   attorneys’ fees.

                           SEVENTH CAUSE OF ACTION



                                             15
      Case 1:20-cv-05331-LTS-KHP Document 1 Filed 07/10/20 Page 16 of 20




               VIOLATION OF THE WAGE STATEMENT PROVISIONS

                            OF THE NEW YORK LABOR LAW

   92. Plaintiff Davalo repeats and realleges all paragraphs above as though fully set forth herein.

   93. With each payment of wages, Defendants failed to provide Plaintiff Davalo with an

       accurate statement listing each of the following: the dates of work covered by that payment

       of wages; name of employee; name of employer; address and phone number of employer;

       rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary,

       piece, commission, or other; gross wages; deductions; allowances, if any, claimed as part

       of the minimum wage; net wages; the regular hourly rate or rates of pay; the overtime rate

       or rates of pay; the number of regular hours worked; and the number of overtime hours

       worked, as required by NYLL 195(3).

   94. Defendants are liable to Plaintiff Davalo in the amount of $5,000, together with costs and

       attorneys’ fees.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Davalo respectfully requests that this Court enter judgment

against Defendants by:

       (a)    Designating this action as a collective action and authorizing prompt issuance of

       notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the

       pendency of this action, and permitting them to promptly file consents to be Plaintiffs in

       the FLSA claims in this action;

       (b)    Declaring that Defendants violated the minimum wage provisions of, and

       associated rules and regulations under, the FLSA as to Plaintiff Davalo and the FLSA Class

       members;



                                                16
Case 1:20-cv-05331-LTS-KHP Document 1 Filed 07/10/20 Page 17 of 20




(c)    Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Davalo and the FLSA Class members;

(d)    Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Davalo’s and the

FLSA Class members’ compensation, hours, wages, and any deductions or credits taken

against wages;

(e)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Davalo and the FLSA Class members;

(f)    Awarding Plaintiff Davalo and the FLSA Class members damages for the amount

of unpaid minimum wage, overtime compensation, and damages for any improper

deductions or credits taken against wages under the FLSA as applicable;

(g)    Awarding Plaintiff Davalo and the FLSA Class members liquidated damages in an

amount equal to 100% of his damages for the amount of unpaid minimum wage and

overtime compensation, and damages for any improper deductions or credits taken against

wages under the FLSA as applicable pursuant to 29 U.S.C. § 216(b);

(h)    Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Davalo;

(i)    Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Davalo;

(j)    Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiff Davalo ;

(k)    Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Davalo’s compensation, hours, wages and any



                                         17
Case 1:20-cv-05331-LTS-KHP Document 1 Filed 07/10/20 Page 18 of 20




deductions or credits taken against wages;

(l)    Declaring that Defendants’ violations of the provisions of the NYLL were willful

as to Plaintiff Davalo;

(m)    Awarding Plaintiff Davalo damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages as

well as awarding spread of hours pay under the NYLL as applicable

(n)    Awarding Plaintiff Davalo damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

(o)    Awarding Plaintiff Davalo liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage, overtime compensation and spread

of hours pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated

damages pursuant to NYLL § 198(3);

(p)    Awarding Plaintiff Davalo and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

(q)     Awarding Plaintiff Davalo and the FLSA Class members the expenses incurred in

this action, including costs and attorneys’ fees;

(r)    Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and

no appeal is then pending, whichever is later, the total amount of judgment shall

automatically increase by fifteen percent, as required by NYLL § 198(4); and

(s)    All such other and further relief as the Court deems just and proper.

                                   JURY DEMAND

 Plaintiff Davalo demands a trial by jury on all issues triable by a jury.



                                          18
     Case 1:20-cv-05331-LTS-KHP Document 1 Filed 07/10/20 Page 19 of 20




Dated: New York, New York

      July 9, 2020

                                          MICHAEL FAILLACE & ASSOCIATES, P.C.

                                   By:           /s/ Michael Faillace
                                          Michael Faillace [MF-8436]
                                          60 East 42nd Street, Suite 4510
                                          New York, New York 10165
                                          Telephone: (212) 317-1200
                                          Facsimile: (212) 317-1620
                                          Attorneys for Plaintiff




                                     19
Case 1:20-cv-05331-LTS-KHP Document 1 Filed 07/10/20 Page 20 of 20
